DREW, Justice
(dissenting).
The lawyer here wilfully and deliberately failed to file income tax returns for 3 successive years. Such clear violation of the law resulted in his conviction and sentence to a term in a Federal Prison. His voluntary confession of such dereliction before it was discovered by the authorities and his plea of guilty was asuredly most commendable. Before he was paroled from prison, however, he knew that the Board of Governors of the Florida Bar had — contrary to the referee’s recommendation of a two-year probation — entered its judgment suspending him for a period of six months. Nevertheless [while still under parole], he re-entered the practice of law and has practiced since said time. Good faith it seems to me, would have required the lawyer to refrain from practice pending the disposition of his petition here to review the Board of Governors judgment, even though such, under our decisions, is only a recommendation.
I would accept the recommendation of the Board of Governors and enter judgment accordingly.